NEWS RELEASE August 05, 2008 Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE (301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended June 30, 2008.Net revenue was approximately $83.4 million, an increase of 1% from the same period in 2007.Station operating income1 was approximately $35.2 million, a decrease of 11% from the same period in 2007.Operating income of approximately $11.8 million was adversely impacted by one-time charges, resulting in a decrease of 44% from the operating income in the same period in 2007.Net loss was approximately $11.7 million or $0.12 per basic share, an increase from the reported net loss of $5.1 million in the same period in 2007.On a pro forma basis after adjusting for the impact of one-time charges, the net loss for the three months ended June 30, 2008 was approximately $1.3 million or $0.01 per basic share, a decrease from the pro forma net loss of approximately $4.0 million in the same period in 2007. Alfred C. Liggins, III, Radio One’s CEO and President stated,“It was a very busy quarter for us, complete with acquisitions, including the purchase of Community Connect Inc. (“CCI”), asset sales, debt de-leveraging and stock buy-backs, yet I am pleased we were focused and delivered better than market results. While the soft economy and continuing fall off in national revenues impacted our radio business, we once again outperformed the markets we operate in by over 200 basis points.Our core radio revenues declined 3%, yet our local revenue performance significantly offset the continuing drag we experienced in our national business.Other positives impacting the quarter for radio were strong political spending, internet revenue growth of 36% and a doubling of revenue from a series of new syndicated shows. We continue to invest in our internet business, and generated over $3.7 million in revenue from our April 2008 acquisition of CCI, in addition to revenue from other internally launched sites, which helped push our overall revenue growth for the quarter up 1%. Given the backdrop of the weak economy and declining revenues in radio, we once again focused on cutting back on operating expenses and improving our balance sheet. Setting aside consolidation of CCI’s expenses, our internet investments and one-time charges for a new executive employment agreement, as well as spending on the 2007 stock options review, we under spent inflation, and almost held expenses flat. On the balance sheet, we wrapped up the purchase WPRS-FM for our Washington, DC market. In addition, proceeds from our Los Angeles and Miami asset sales positioned us to accomplish net debt pay downs and bond retirements of $77 million, as well as the buy-back of over 2 million shares. My outlook for the rest of 2008 and into 2009 remains cautious, yet I am excited about our internet growth opportunities, and I am confident our management team will continue to outperform the market.” -MORE- PAGE2 RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (as adjusted)2 (as adjusted)2 STATEMENT OF OPERATIONS (unaudited) (unaudited) (in thousands) (in thousands) NET REVENUE $ 83,432 $ 82,620 $ 155,930 $ 156,660 :OPERATING EXPENSES Programming and technical 20,764 17,844 39,796 35,914 Selling, general and administrative 27,489 25,466 52,007 47,334 Corporate selling, general and administrative 17,551 8,110 23,958 15,660 Stock-based compensation 629 777 957 1,592 Depreciation and amortization 5,171 3,667 8,835 7,383 Impairment of long-lived assets - 5,506 - 5,506 Total operating expenses 71,604 61,370 125,553 113,389 Operating Income 11,828 21,250 30,377 43,271 INTEREST INCOME (130 ) (294 ) (331 ) (561 ) INTEREST EXPENSE 15,160 18,577 32,419 36,647 GAIN ON RETIREMENT OF DEBT (1,015 ) - (1,015 ) - EQUITY IN (INCOME) LOSS OF AFFILIATED COMPANY3 (29 ) 3,088 2,799 7,306 OTHER EXPENSE, net 33 - 44 8 (Loss) before provision for income taxes, minority interest in income of subsidiaries and discontinued operations (2,191 ) (121 ) (3,539 ) (129 ) PROVISION (BENEFIT) FOR INCOME TAXES 9,761 (801 ) 18,659 651 MINORITY INTEREST IN INCOME OF SUBSIDIARIES 1,058 919 1,881 1,825 Net Loss from continuing operations (13,010 ) (239 ) (24,079 ) (2,605 ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, net of tax 1,334 (4,832 ) (6,447 ) (5,448 ) Net Loss $ (11,676 ) $ (5,071 ) $ (30,526 ) $ (8,053 ) Weighted average shares outstanding - basic4 98,403,298 98,710,633 98,560,790 98,710,633 Weighted average shares outstanding - diluted5 98,403,298 98,710,633 98,560,790 98,710,633 -MORE- PAGE3 RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (as adjusted)2 (as adjusted)2 (unaudited) (unaudited) (in thousands, except per share data) (in thousands, except per share data) PER SHARE DATA - basic and diluted: Loss from continuing operations per share $ (0.13 ) $ 0.00 $ (0.24 ) $ (0.03 ) * Loss from discontinued operations per share $ 0.01 $ (0.05 ) $ (0.07 ) $ (0.06 ) * Net loss per share $ (0.12 ) $ (0.05 ) $ (0.31 ) $ (0.08 ) * SELECTED OTHER DATA Station operating income 1 $ 35,179 $ 39,310 $ 64,127 $ 73,412 Station operating income margin (% of net revenue) 42.2 % 47.6 % 41.1 % 46.9 % Station operating income reconciliation: Net (loss) $ (11,676 ) $ (5,071 ) $ (30,526 ) $ (8,053 ) Plus: Depreciation and amortization 5,171 3,667 8,835 7,383 Plus: Corporate selling, general and administrative expenses 17,551 8,110 23,958 15,660 Plus: Stock-based compensation 629 777 957 1,592 Plus: Equity in (income) loss of affiliated company3 (29 ) 3,088 2,799 7,306 Plus: Provision (benefit) for income taxes 9,761 (801 ) 18,659 651 Plus: Minority interest in income of subsidiaries 1,058 919 1,881 1,825 Plus: Interest expense 15,160 18,577 32,419 36,647 Plus: Impairment of long-lived assets - 5,506 - 5,506 Plus: Other expense 33 - 44 8 Less: (Gain) on retirement of debt (1,015 ) - (1,015 ) - Plus: Loss (Income) from discontinued operations, net of tax (1,334 ) 4,832 6,447 5,448 Less: Interest income (130 ) (294 ) (331 ) (561 ) Station operating income $ 35,179 $ 39,310 $ 64,127 $ 73,412 Adjusted EBITDA6 $ 17,628 $ 31,200 $ 40,169 $ 57,752 Adjusted EBITDA reconciliation: Net loss $ (11,676 ) $ (5,071 ) $ (30,526 ) $ (8,053 ) Plus: Depreciation and amortization 5,171 3,667 8,835 7,383 Plus: Provision (Benefit) for income taxes 9,761 (801 ) 18,659 651 Plus: Interest expense 15,160 18,577 32,419 36,647 Less: Interest income (130 ) (294 ) (331 ) (561 ) EBITDA $ 18,286 $ 16,078 $ 29,056 $ 36,067 Plus: Equity in (income) loss of affiliated company3 (29 ) 3,088 2,799 7,306 Plus: Minority interest in income of subsidiaries 1,058 919 1,881 1,825 Plus: Impairment of long-lived assets - 5,506 - 5,506 Plus: Stock-based compensation 629 777 957 1,592 Plus: Other expense 33 - 44 8 Less: (Gain) on retirement of debt (1,015 ) - (1,015 ) - Plus: Loss (Income) from discontinued operations, net of tax (1,334 ) 4,832 6,447 5,448 Adjusted EBITDA $ 17,628 $ 31,200 $ 40,169 $ 57,752 *Per share amounts may not add due to rounding. -MORE- PAGE 4 RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS June 30, 2008 December 31, 2007 (unaudited) (as adjusted)2 (in thousands) SELECTED BALANCE SHEET DATA: Cash and cash equivalents $ 10,681 $ 24,247 Intangible assets, net 1,373,145 1,310,321 Total assets 1,570,428 1,663,342 Total debt (including current portion) 744,122 815,504 Total liabilities 973,269 1,030,736 Total stockholders' equity 594,846 628,717 Minority interest in subsidiaries 2,313 3,889 Current Amount Outstanding Applicable Interest Rate (a) (in thousands) SELECTED LEVERAGE AND SWAP DATA: Senior bank term debt (swap matures 6/16/2012) (a) $ 25,000 6.72 % Senior bank term debt (swap matures 6/16/2010) (a) 25,000 6.52 % Senior bank term debt (at variable rates) (b) 134,100 5.13 % Senior bank revolvingdebt (at variable rates) (b) 67,500 5.13 % 8-7/8% senior subordinated notes (fixed rate) 292,000 8.88 % 6-3/8% senior subordinated notes (fixed rate) 200,000 6.38 % Seller financed loan 17 5.10 % Capital lease obligation 527 6.24 % (a) A total of $50.0 million is subject to fixed rate swap agreements that became effective in June 2005. Under our fixed rate swap agreements, we pay a fixed rate plus a spread based on our leverage ratio, as defined in our Credit agreement. That spread is currently set at 2.25% and is incorporated into the applicable interest rates set forth above. (b) Subject to rolling 90-day LIBOR plus a spread currently at 2.25% and incorporated into the applicable interest rate set forth above.This tranche is not covered by swap agreements described in footnote (a). Cautionary Note Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements represent management's current expectations and are based upon information available to Radio One at the time of this release. These forward-looking statements involve known and unknown risks, uncertainties and other factors, some of which are beyond Radio One's control, that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially are described in Radio One’s reports on Forms 10-K, and 10-Q and other filings with the Securities and Exchange Commission.Radio One does not undertake any duty to update any forward-looking statements. -MORE- PAGE 5 RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Net revenue increased to approximately $83.4 million for the quarter ended June 30, 2008, from approximately $82.6 million for the same period in 2007, an increase of 1%.In April 2008, we acquired Community Connect Inc. (“CCI”), a social online networking company, which resulted in the consolidation of approximately $3.6 million in net revenue from their operations. For our radio business, while we again outperformed from a revenue perspective that of the markets in which we operate, we experienced a decrease in net revenue consistent with the decline in overall radio industry revenue, with the continuing significant fall off in national revenue driving almost all of our decline. These circumstances drove considerable net revenue declines in two of our larger markets, Atlanta and Houston, and more modest declines in our Cincinnati, Detroit and Washington, DC markets. These declines were offset in part from net revenue growth in our Indianapolis and Raleigh-Durham markets, as well as increased net revenue from new syndicated programs, internet revenue from station websites and political advertising. Reach Media had a decline in revenue due to the absence of TV licensing revenue as well the hosting of fewer and smaller sponsored events during second quarter. Net revenue is reported net of agency and outside sales representative commissions of approximately $9.4 million and $9.9 million for the quarters ended June 30, 2008 and 2007, respectively. Excluding the net revenue results from CCI, net revenue declined 3.4% for the quarter ended June 30, 2008, compared to the same period in 2007. Operating expenses, excluding depreciation and amortization, stock-based compensation and impairment of long-lived assets increased to approximately $65.8 million from approximately $51.4 million for the quarters ended June 30, 2008 and 2007, respectively, an increase of 28%.The increase resulted primarily from approximately $10.4 million recorded ($5.8 million of which was paid) for bonus amounts associated with the Chief Executive Officer’s (“CEO”) new employment agreement. An increase of approximately $3.5 million resulted from consolidating the operating results of CCI. Other increases in operating expenses resulted from approximately $2.1 million in spending on our internet initiative, including $550,000 in costs for a major internet traffic acquisition agreement, additional research associated with Arbitron’s new people meter methodology (“PPM”), on-air talent expenses, mainly for new syndicated shows and additional compensation for recent corporate and other hires. This increased spending was offset in part by the absence of approximately $1.7 million in legal and professional spending associated with the 2007 voluntary review of our past stock options practices, less expense for officer retention bonuses, savings from reduced marketing and promotions, events, travel and entertainment spending and savings from suspending our 401(k) match program. We also spent less in revenue variable expenses such as commissions and national representative fees. Excluding the approximately $2.1 million incurred on our internet initiative, CCI’s $3.5 million in operating expenses, last year’s stock option review expenses and the approximately $10.4 million recorded for the CEO’s bonus amounts, operating expenses were essentially flat, increasing only 0.5% for the three months ended June 30, 2008, compared to the same period in 2007. Stock-based compensation decreased to $629,000 from $777,000 for the quarters ended June 30, 2008 and 2007, respectively, a decline of 19%.Stock-based compensation consists of expenses associated with our January 1, 2006 adoption of Statement of Financial Accounting Standards (“SFAS”) No. 123(R), “Share-Based Payment,” and expenses associated with restricted stock grants.The decrease in stock-based compensation was due to forfeitures, cancellations and the completion of the vesting period for certain stock options. The decrease was offset in part due to expense for additional restricted stock grants associated with new employment agreements for the CEO, the Founder and Chairperson and the Chief Financial Officer. Depreciation and amortization expense increased to approximately $5.2 million compared to $3.7 million for the quarters ended June 30, 2008 and 2007, respectively, an increase of 41%. The consolidation of CCI’s operating results accounted for almost all of the increase, including an amount of $971,000 in amortization expense associated with certain assets acquired as part of the purchase, mainly registered membership lists, advertiser relationships and a favorable office lease. Additional depreciation and amortization for capital expenditures made subsequent to June 30, 2007 were equally offset with a decrease in amortization expense associated with certain affiliate agreements acquired as part of our purchase of 51% of Reach Media. -MORE- PAGE 6 RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Interest expense decreased to approximately $15.2 million for the quarter ended June 30, 2008 from approximately $18.6 million for the same period in 2007, a decline of 18%.The decrease in interest expense resulted primarily from interest savings associated with lower net borrowings due to debt pay downs and lower interest rates which impacted the variable portion of our debt. We also incurred less fees associated with the operation of WPRS-FM (formerly WXGG-FM) pursuant to a local marketing agreement (“LMA”) that began in April of 2007.We closed on the purchase of the assets of WPRS-FM in June 2008 for approximately $38.0 million in cash. Gain on retirement of debt increased to approximately $1.0 million for the quarter ended June 30, 2008, compared to $0 for the same period in 2007. The increase in gain on retirement of debt was due to the redemption of $8.0 million of the Company’s previously outstanding $300.0 million 87/8 senior subordinated notes. An amount of $292.0 million remains outstanding as of June 30, 2008. Equity in income of affiliated company was $29,000 for the quarter ended June 30, 2008, an improvement from the loss of approximately $3.1 million for the same period in 2007.The income is attributable to our share of a small net income generated by TV One, LLC (“TV One”) for the quarter ended June 30, 2008, compared to our share of TV One’s losses for the three months ended June 30, 2007. The Company’s share of TV One’s income or losses is driven by TV One’s current capital structure and the Company’s ownership levels in the equity securities of TV One that are currently absorbing its net income or losses. An adjustment was made to equity in loss of affiliated company for the quarter ended June 30, 2007 to correct for a change in TV One’s capital structure. Pursuant to Staff Accounting Bulletin (“SAB”) 99, “Materiality” and SAB 108 “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements,” we decreased the previously reported equity in loss of affiliated company for the three month period ended June 30, 2007 by approximately $1.2 million and increased the previously reported equity in loss of affiliated company for the six month period ended June 30, 2007 by approximately $2.5 million. Provision for income taxes increased to approximately $9.8 million for the quarter ended June 30, 2008 compared to a benefit of $801,000 for the quarter ended June 30, 2007.In prior years, we recorded a deferred tax liability (“DTL”) related to the amortization of indefinite-lived assets that are deducted for tax purposes, but not deducted for book purposes. Also in prior years, the Company generated deferred tax assets (“DTAs”), mainly federal and state net operating loss (“NOLs”) carryforwards. In the fourth quarter of 2007, except for DTAs in its historically profitable filing jurisdictions, and DTAs associated with definite-lived assets, the Company recorded a full valuation allowance for all other DTAs, including NOLs, as it was determined that more likely than not, the DTAs would not be realized.As a result, approximately $8.5 million of the increase in the provision for income taxes is due primarily to recording a full valuation allowance against the additional NOLs generated from the tax deductible amortization of indefinite-lived assets for the three months ended June 30, 2008. For the quarter ended June 30, 2008, the Company has determined that minor fluctuations in its projected income would create significant changes to the estimated annual effective tax rate.Pursuant to FIN No. 18, “Accounting for Income Taxes in Interim Periods,” the Company has provided for tax expense using an actual calculation for certain filing jurisdictions for the three months ended June 30, 2008. Gain from discontinued operations, net of tax, was approximately $1.3 million for the quarter ended June 30, 2008, compared to a loss of approximately $4.8 million for the same period in 2007. The approximately $1.3 million gain from discontinued operations, net of tax, for the three months ended June 30, 2008 primarily resulted from the gain on the closing of the sale of the assets of radio station WMCU-AM (formerly WTPS-AM). The loss of approximately $4.8 million for the three months ended June 30, 2007 resulted from entering into definitive agreements to sell the assets of our Los Angeles, Augusta, Louisville, Dayton, Minneapolis and Boston WILD-FM stations, and approximately $10.4 million in impairment charges that were recorded in the period ended June 30, 2007 based on the sale prices of those agreements. -MORE- PAGE 7 RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Other pertinent financial information includes capital expenditures of approximately $2.3 million and $2.1 million for the quarters ended June 30, 2008 and 2007, respectively.Additionally, as of June 30, 2008, Radio One had total debt (net of cash balances) of approximately $733.5 million. In June 2008, the Company closed on the purchase of the assets of WPRS-FM (formerly WXGG-FM), a radio station located in the Washington, DCmetropolitan area, for approximately $38.0 million in cash. The Company began operating the station under an LMA effective April 2007, and consolidated it with its existing Washington, DCoperations. Since the inception of the LMA, the station’s financial results have been included in the Company’s consolidated financial results. In May 2008, the Company closed on the sale of the assets of radio station KRBV-FM (formerly KKTB-FM), located in the
